      Case 2:20-cv-10013-JEM Document 10 Filed 12/02/20 Page 1 of 1 Page ID #:86

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        CV 20-10013-JEM                                            Date     December 2, 2020
 Title           Wells Fargo Bank, N.A. v. Darmont Construction Corp. et al




 Present: The Honorable            John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                  None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                         LACK OF PROSECUTION

       Plaintiff is ordered to show cause in writing no later than December 9, 2020, why this
action should not be dismissed for lack of prosecution.

     The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before the above date:

         3      Proof of service of summons and complaint.

         3      Answer by the defendant or plaintiff’s request for entry of default.

         3      Plaintiff’s filing of a request to the clerk to enter default judgment.

         3      Plaintiff’s filing of a noticed motion for entry of default judgment.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to
the Court’s Order may result in the dismissal of the action.

cc: Parties
                                                                                            :
                                                     Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
